Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guigne et al. (hereafter Guigne)(US PgPub 2009/0207694).
Regarding claim 1, Guigne discloses a tracking system (Figures 1, 5 and 11), comprising: a plurality of sensors receiving one or more inaudible tones from an electronic device detected by at least one of the plurality of sensors (Figure 1, CLI-1, RX-1, Figure 5, Elements 1-3 and Paragraphs 0045, 0054, 0057 and 0075 where the mobile device transmits ultrasonic tones to the sensor array of the base unit); a server in communication with the plurality of sensors identifies a location of the electronic device in response to detecting the one or more inaudible tones associated with the electronic device (Figure 1, SERV-1 and Paragraphs 0045 and 0064 where the server determines the location of the mobile device within the building).
Regarding claim 2, Guigne discloses wherein the electronic device includes a transmitter transmitting the one or more inaudible tones that are inaudible to humans (Figure 1, CLI-1, RX-1, Figure 5, Elements 1-3 and Paragraphs 0045, 0054, 0057 and 0075 where the mobile device transmits ultrasonic tones to the sensor array of the base unit).
Regarding claim 3, Guigne discloses wherein the electronic device transmits the one or more inaudible tones in response to the electronic device being moved or a request received the electronic device (Paragraphs 0045 and 0052 where the mobile device transmits the ultrasonic pulse at the request of the base station).
Regarding claim 4, Guigne discloses wherein the electronic device is configured to transmit the one or more inaudible tones perpetually, at preset times, at time intervals, and in response to the electronic device being utilized (Paragraph 0052 where tones are transmitted at predetermined periods of time).	Regarding claim 5, Guigne discloses wherein the plurality of sensors identify the location and orientation of the electronic device (Figure 1, SERV-1 and Paragraphs 0045, 0064 and 0112 where the server determines and stores the location and orientation of the mobile device within the building).
Regarding claim 7, Guigne discloses storing locations of a plurality of electronic devices detected by the plurality of sensors, wherein the plurality of electronic devices including the electronic device each communicate a unique inaudible tone (Figure 11 and Paragraphs 0052 and 0094-0097 where locations of multiple mobile devices are processed by the server).
Regarding claim 8, Guigne discloses wherein the one or more inaudible tones includes embedded information regarding an user or an object associated with the electronic device (Paragraph 0064 where inventory is tracked).
Regarding claim 9, Guigne discloses wherein the server stores information associated with the one or more inaudible tones (Figure 1, SERV-1 and Paragraphs 0045, 0064 and 0112 where the server determines and stores the location and orientation of the mobile device within the building).
Regarding claim 10, Guigne discloses wherein the one or more inaudible tones indicate a status of a user or item associated with the electronic device (Figure 1, SERV-1 and Paragraphs 0045, 0064 and 0112 where the server determines and stores the location and orientation of the mobile device within the building).
Regarding claim 11, Guigne discloses a tracking system (Figures 1, 5 and 11), comprising: a plurality of sensors configured to receive one or more inaudible tones from a plurality of electronic devices including an electronic device (Figure 1, CLI-1, RX-1, Figure 5, Elements 1-3 and Paragraphs 0045, 0052, 0054, 0057, 0075 and 0094-0097 where the mobile devices transmit ultrasonic tones to the sensor array of the base unit); a server in communication with the plurality of sensors identifies a location of an electronic device in response to detecting the one or more inaudible tones associated with the electronic device (Figure 1, SERV-1 and Paragraphs 0045 and 0064 where the server determines the location of the mobile device within the building).
Regarding claim 12, Guigne discloses wherein each of the electronic device includes a transmitter transmitting the one or more inaudible tones that are inaudible to humans (Figure 1, CLI-1, RX-1, Figure 5, Elements 1-3 and Paragraphs 0045, 0054, 0057 and 0075 where the mobile device transmits ultrasonic tones to the sensor array of the base unit).
Regarding claim 13, Guigne discloses wherein the plurality of electronic devices are configured to transmit the one or more inaudible tones in response to being moved, a request received, perpetually, at preset times, at time intervals, and utilization (Figure 11 and Paragraphs 0045 and 0052 where the mobile device transmits the ultrasonic pulse at the request of the base station).
Regarding claim 15, Guigne discloses wherein the server tracks locations of the plurality of electronic devices detected by the plurality of sensors (Figure 1, SERV-1 and Paragraphs 0045 and 0064 where the server determines the locations of the mobile devices within the building).
Regarding claim 16, Guigne discloses a tracking system (Figures 1, 5, and 11), comprising: a plurality of electronic devices each of the plurality of electronic devices transmit one or more inaudible tones (Figure 1, CLI-1, RX-1, Figure 5, Elements 1-3 and Paragraphs 0045, 0052, 0054, 0057, 0075 and 0094-0097 where the mobile devices transmit ultrasonic tones to the sensor array of the base unit); a plurality of sensors configured to receive one or more inaudible tones from a plurality of electronic devices including an electronic device (Figure 1, CLI-1, RX-1, Figure 5, Elements 1-3 and Paragraphs 0045, 0052, 0054, 0057, 0075 and 0094-0097 where the mobile devices transmit ultrasonic tones to the sensor array of the base unit); a server in communication with the plurality of sensors identifies a location of an electronic device in response to detecting the one or more inaudible tones associated with the electronic device (Figure 1, SERV-1 and Paragraphs 0045 and 0064 where the server determines the location of the mobile device(s) within the building).
Regarding claim 17, Guigne discloses wherein each of the plurality of electronic devices transmits one or more inaudible tones inaudible to humans unique to the plurality of electronic devices (Figure 1, CLI-1, RX-1, Figure 5, Elements 1-3 and Paragraphs 0045, 0054, 0057 and 0075 where the mobile devices transmit ultrasonic tones to the sensor array of the base unit).
Regarding claim 18, Guigne discloses wherein the plurality of electronic devices are configured to transmit the one or more inaudible tones perpetually, at preset times, at time intervals, and in response to the electronic device being utilized (Figure 11 and Paragraphs 0045 and 0052 where tones are transmitted at predetermined periods of time and in response to a request from the base unit).
Regarding claim 19, Guigne discloses wherein the one or more inaudible tones indicate a status of a user or item associated with the plurality of electronic devices (Paragraph 0064 where inventory is tracked).
Regarding claim 20, Guigne discloses wherein the plurality of sensors identify the location and orientation of the electronic device (Figure 1, SERV-1 and Paragraphs 0045, 0064 and 0112 where the server determines and stores the location and orientation of the mobile device within the building).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guigne and in view of Hudgens et al. (hereafter Hudgens)(US 7,592,911).
Regarding claims 6 and 14, Guigne does not specifically disclose wherein the server communicates an alert in response to detecting the electronic device(s) in an unauthorized location.  In the same field of endeavor, Hudgens discloses a system that tracks user location and provides a warning when the user is in an authorized location (Figure 5 and Column 2, lines 6-16).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location based warning of Hudgens to the tracking system of Guigne, motivation being to provide the user with a warning that he/she is an unauthorized area which increases safety as suggested by Hudgens. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687